



Exhibit 10.6
 
Base Salaries for Executive Officers
 
As of January 1, 2018 the following are the base salaries (on an annual basis)
of the executive officers (as defined in Rule 3b-7 of the Exchange Act) of
Access National Corporation:
 
Michael W. Clarke
$
585,000


President and Chief Executive Officer
 


 
 


Dean Hackemer
$
386,250


President, Mortgage Division
 


 
 


Mark D. Moore
$
300,007


President, Bank
 


 
 


Robert C. Shoemaker
$
334,750


Executive Vice President
 


 
 


Margaret M. Taylor
$
314,150


Executive Vice President and Chief Financial Officer
 


 
 
Jeffrey C. Culver
$
320,000


Executive Vice President and Chief Operating Officer
 






